Exhibit E
CNN.com - Transcripts                                                                             8/27/20, 1:01 PM




                                                                               U.S.Sports
              US World Politics Business Opinion Health Entertainment Style Travel          +
                                                                                    Edition Video


                                                         Transcript Providers




   Return to Transcripts main page



   STATE OF THE UNION

   Interview With Acting U.S. Secretary of Homeland Security Chad
   Wolf; Interview With Former White House Communications
   Director Anthony Scaramucci; Interview With Rep. Nancy Pelosi
   (D-CA). Aired 9- 10a ET


   Aired August 23, 2020 - 09:00 ET

   THIS IS A RUSH TRANSCRIPT. THIS COPY MAY
   NOT BE IN ITS FINAL FORM AND MAY BE UPDATED.



   [09:00:16]


   (BEGIN VIDEOTAPE)


   JAKE TAPPER, CNN HOST (voice-over): You have got mail. With the postal director in the hot seat over mail
   service slowdowns...


   LOUIS DEJOY, U.S. POSTMASTER GENERAL: The Postal Service is fully capable and committed to
   delivering the nation's election mail securely and on time.


   TAPPER: ... President Trump escalates false claims of widespread voter fraud. Are Americans convinced the


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                           Page 1 of 38
CNN.com - Transcripts                                                                                       8/27/20, 1:01 PM



   system will work?


   I will speak to acting Homeland Security Chad Wolf and House Speaker Nancy Pelosi next.


   And American carnage? After Democratic nominee Joe Biden paints a scene of America in crisis...


   JOSEPH BIDEN (D), PRESIDENTIAL CANDIDATE: Too much fear, too much division.


   TAPPER: ... President Trump will now take the stage for his own convention.


   DONALD TRUMP, PRESIDENT OF THE UNITED STATES: We're going to fight for the survival of our
   nation.


   TAPPER: What to expect from this unpredictable president with former White House Communications
   Director Anthony Scaramucci next.


   Plus: sister-gate. In extraordinary secret recordings, the president's sister harshly criticizes him as a liar without
   principles.


   MARYANNE TRUMP BARRY, SISTER OF DONALD TRUMP: Donald is out for Donald, period.


   TAPPER: More of Maryanne Trump Barry's stunning revelations ahead.


   (END VIDEOTAPE)


   TAPPER: Hello. I'm Jake Tapper in Washington, where the state of our union is wondering if the president's
   sister has to register her in- kind contribution to the Biden campaign.


   Let me explain. On the eve of the Republican National Convention, we're getting stunning new audio of
   President Trump's sister, Maryanne Trump Barry, a former federal judge, disparaging her brother's character


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                    Page 2 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM



   and his record in office.


   In tapes first obtained by "The Washington Post" and secretly recorded by the president's niece, the president's
   sister criticizes the president for lying, lambastes his job performance, and says he's out only for himself.


   (BEGIN AUDIO CLIP)


   BARRY: This goddamn tweet and the lying, oh, my God. I'm talking too freely, but you know. It is the change
   of stories, the lack of preparation, the lying, the holy (EXPLETIVE DELETED).


   (END AUDIO CLIP)


   TAPPER: Judge Barry also says the president had someone take his exams before he transferred to Wharton.
   And, according to "The Washington Post," he says -- quote -- "Donald is cruel."


   It's a particularly relevant development given that the president's sister is basically repeating the arguments we
   heard from Democrat after Democrat at their convention last week, where Joe Biden's central argument seemed
   to be that he is empathetic and decent, and the president is not.


   And as the president prepares to open his convention tomorrow, his sister's negative character testimony also
   comes as the U.S. hits more than 5.6 million coronavirus cases and over 176,000 deaths, and as the president is
   continuing his attacks on mail-in voting, and now saying he might send police to monitor polling places, though
   it's not clear he has the legal authority to do that.


   But police and law and order will be much discussed this week, as the president tries to make his case for a
   second term.


   Joining me now to discuss the policy aspects here, acting Secretary of Homeland Security Chad Wolf.


   Secretary Wolf, thanks for joining us.


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                  Page 3 of 38
CNN.com - Transcripts                                                                                  8/27/20, 1:01 PM




   So, let me ask you. The president said on Friday -- quote -- "We're going to have sheriffs and we're going to
   have law enforcement and we're going to have hopefully U.S. attorneys" -- unquote -- go to polling locations on
   Election Day in order to prevent fraud.


   As you must know, any conduct that intimidates voters is prohibited by federal law. Several states have laws
   expressly forbidding a law enforcement presence at the polls.


   Has the president discussed with you deploying any of your law enforcement agents to serve as poll watchers?


   CHAD WOLF, ACTING U.S. SECRETARY OF HOMELAND SECURITY: No, absolutely he has not.


   Again, that's not what we do at the Department of Homeland Security. We have law enforcement authorities
   and law enforcement officers at the department. We have express authorities given to us by Congress. And this
   is not one of them.


   We do a lot of protection across the country under a lot of different circumstances, including Portland and a
   number of other cities around the country. But this is not a mission for the Department of the Homeland
   Security.


   TAPPER: So, if the president told you to send armed agents from DHS to polling stations on Election Day, you
   would say, no, sir, that's not in our -- in our bailiwick?


   WOLF: Jake, we don't have any authority to do that at the department.


   TAPPER: President Trump said that Russia, China, Iran, North Korea, and other countries might forge ballots
   and mail them in.


   CNN reported that top U.S. intelligence officials dismissed that in a closed-door House briefing.




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                               Page 4 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM



   Do you have any intelligence suggesting that any foreign power is planning to forge mail-in ballots in 2020?


   WOLF: No.


   At the department, what we're focused on is obviously those disinformation campaigns and that foreign
   interference that we see from a number of nation state threats, such as China, Iran, Russia, and others.


   Again, at the department, we're focused on addressing those cyber- threats to elections and election
   infrastructure specifically. So, we are focused on that. We know about the disinformation campaigns that they
   are doing every day to try to influence the election.


   [09:05:00]


   Along with the Department of Justice and the I.C. and other entities, we are pushing back very aggressively and
   making sure the secretaries of state that administer elections have the information and the services they need to
   protect their elections.


   TAPPER: So, we know about the disinformation campaigns. And we have heard about the attempts to break
   into election infrastructure.


   What more can you tell us about the attempts by foreign powers to get into voting systems? Are they really
   trying to hack into the systems to be able to change votes or cause mayhem?


   WOLF: Well, as of right now, what we are seeing is, again, that influence campaign that they're doing.


   We don't have any intelligence that says they are attacking election infrastructure specifically, which, again, is
   what the department focuses on. But we do know about the disinformation campaigns.


   And China, Russia, Iran all go that a little differently. And so, again, we're working with other elements of the
   federal government to address those.


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                   Page 5 of 38
CNN.com - Transcripts                                                                                      8/27/20, 1:01 PM




   And we want to make sure, at the end of the day, that voters, American voters, are deciding American elections.
   And we will continue to do that to make sure, again, that secretaries of state -- again, states run elections -- that
   they have all the information, that they have the intelligence, and they have a number of no-cost services that
   the department provides to them to make sure that their election systems are safe and secure.


   TAPPER: So, just to underline the point, though, that you know of no intelligence that suggests that any foreign
   power is looking to forge ballots in mail-in voting?


   WOLF: I haven't seen anything specifically. But, again, I'm a consumer of that intelligence that the I.C. and
   others pick up.


   And, again, what we're focused on at the department are cyber-threats to election systems. And so the
   information and the threats that I see, I'm looking at it from that perspective.


   TAPPER: I want you to take a listen to what your former colleague at the Department of Homeland Security,
   the former chief of staff there, Miles Taylor, had to say about President Trump's view of Russians interfering in
   the U.S. election. Take a listen.


   (BEGIN VIDEO CLIP)


   MILES TAYLOR, FORMER DEPARTMENT OF HOMELAND SECURITY CHIEF OF STAFF: We were
   quite literally told, do not bring up issues related to Russia with the president.


   In fact, he was infuriated at the suggestion that anything was being done on the subject. We couldn't get him to
   focus on it.


   That's how severe this problem is. He's not focused on the threat. He's not focused on the reality.


   (END VIDEO CLIP)


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                   Page 6 of 38
CNN.com - Transcripts                                                                                    8/27/20, 1:01 PM




   TAPPER: So, what Miles Taylor says there comports with what we have heard from other former
   administration officials, that President Trump does not want to talk about Russian election interference.


   Is that -- does that make your job more difficult, sir?


   WOLF: Well, it's completely different than everything that I know about this president and how I have served
   in this administration.


   And bringing up issues, whether it's Russia or whether it's any other issue, with the president has never been a
   problem for myself.


   What I would say is that, while Mr. Taylor was at the department, he was a fierce advocate for the policies that
   we pursued at DHS every day, left there 14 months ago, and decided 75, 80 days before an election to start
   speaking out.


   So, I think most reasonable Americans understand what that is. It's politics, and nothing more.


   TAPPER: So, President Trump does recognize that Russia is trying to interfere in the election, and you don't
   have any trouble introducing that subject to him when you talk about it, and the president is engaged and wants
   to make sure that it doesn't happen?


   WOLF: I don't have any issue with bringing up any subject with President Trump on a wide variety of DHS
   issues. And we discuss a lot of those issues every week.


   So, no, there's never been any issue, from my perspective, on bringing up any issue with the president, to
   include Russia, to include the election security, and the election security efforts the department's doing every
   day to keep our elections safe and secure.


   TAPPER: And the president accepts that Russia is trying to interfere in the election again?


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                 Page 7 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM




   WOLF: Well, again, I will -- to my knowledge, absolutely.


   I'm going to let the president and the White House speak for themselves on that. But I have seen the
   intelligence, the intelligence assessment back in 2017, recent statements as late as August of this year, earlier
   this month, from the ODNI that continues to talk about China, Russia and Iran continuing to try to meddle in
   the 2020 elections.


   TAPPER: Have you brought up Russia with the president?


   WOLF: I have been in numerous conversations with the president about election security, and a number of
   nation states have gotten discussed.


   TAPPER: Including Russia?


   WOLF: A number of nation states have gotten discussed, yes.


   TAPPER: OK. You're not really answering the question about Russia, but let me move on.


   You want -- you were in...


   WOLF: But, again, Jake, I'm not -- I'm not going to get into specific conversations I have had with the
   president. I have been clear on that in a number of different public appearances.


   But what I can tell you is that election security has been discussed with the president. I have been there and
   others have been there as well.


   TAPPER: So, you were in the department when Miles Taylor was chief of staff.


   And he said -- and I know you kind of disparaged him a little there, but he says that President Trump repeatedly


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                  Page 8 of 38
CNN.com - Transcripts                                                                                      8/27/20, 1:01 PM



   tried to order the Department of Homeland Security to separate children from their families at the border.


   And this is after the controversy, after the policy was rescinded, that he repeatedly wanted to do it, even if they
   showed up at ports of entry in a legal fashion, and he called for agents to -- quote -- this is according to Miles --
   "rip them apart," parents from their kids, "to scare migrants from coming to the border."


   [09:10:15]


   This is even after the president backtracked on the policy. Taylor says the president continued to express a
   desire to reinstate it -- quote -- "almost every single month."


   Were you aware of this?


   WOLF: No.


   So, the description that you outline there is nothing that I have specifically heard. Again, that ended in 2018, the
   zero tolerance. And we have not instituted any policies, any programs since, I believe, June, when that ended
   back in 2018, the zero tolerance.


   And so this idea of somehow resurrecting this has never been on my radar. It's not what we're focused on at the
   Department of Homeland Security. We have made a number of initiatives and policy changes on that Southwest
   border to apply real consequences to individuals who cross illegally.


   And we will continue to do our job every day. But this is not an issue that I'm focused on, hasn't been discussed
   in over two years.


   TAPPER: Miles Taylor also told CNN that the president instructed top officials at DHS to listen to FOX
   Business host Lou Dobbs' cable show every night, saying -- quote -- "What Lou says is what I want to do,"
   adding, "If Lou" -- this is Miles Taylor saying -- "If Lou Dobbs peddled a conspiracy theory on late-night
   television, the president wanted us to be tuning in."


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                   Page 9 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM




   Is it true that President Trump tells folks to listen to Lou Dobbs every night, that that's how he wants to address
   safety and security at the border?


   WOLF: Absolutely not.


   And, again, we can talk about Miles and all the accusations all day. I'm focused on what the department is
   doing. But, no, I have never been told to watch Lou Dobbs or any other news show, even yours, to get what we
   want to do at the Department of Homeland Security.


   So, again, I'm focused on looking forward, protecting the homeland, protecting our elections, and doing a
   number of things to continue to protect Americans and communities across this country.


   TAPPER: Yes, I get that.


   It's just that Miles Taylor was the chief of staff, a loyal Republican, a longtime Republican, and it's not just him
   raising questions about the president's judgment and fitness for office. You have served under former secretaries
   of the department of homeland security, John Kelly, and Elaine Duke, and Kirstjen Nielsen.


   All of them, according to sources, have since questioned President Trump's judgment.


   And I'm wondering what you make of that, that you have three top secretaries or acting secretaries, plus, of
   course, Miles Taylor, all of them casting aspersions on President Trump's ability to lead this nation and his
   judgment.


   WOLF: Well, what I'm not going to do is, I'm not going to try to get into each individual's head to try to
   understand what they're thinking.


   I know how I dealt with them when I was at the department. All of the individuals that you just discussed were
   strong proponents of what the department's doing and the president while in office. A number of them have left,


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                 Page 10 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM



   some on their own, some not on their own.


   And what we see now, before an election, is just that. It's politics, particularly with Miles; 14 months ago, he
   left the department, hasn't said anything until about five days ago.


   So, again, I think people understand what this is about. This is about politics, first and foremost. And it's
   unfortunate.


   But we will -- again, we will continue to push forward in protecting the homeland and doing a number of
   initiatives at the department.


   TAPPER: I think he would say, it's not politics, that he thinks President Trump is unfit to lead the country. I
   mean, that's what he's saying. Even though he's a longtime Republican, he endorsed Joe Biden.


   WOLF: Then I would have said -- I would have said, where is that criticism or where are those comments 14
   months ago?


   TAPPER: The Government Accountability Office just reaffirmed its ruling on Friday that your appointment to
   the position acting secretary of the Department of Homeland Security was invalid.


   Now, it all gets very complicated, but the bottom line is that DHS, according to this agency, used the wrong line
   of succession when Secretary Kirstjen Nielsen resigned, which meant that your predecessor Kevin McAleenan's
   acting appointment, which is invalid, and, therefore, that your acting appointment is invalid.


   How can you credibly serve as a top law enforcement official in the U.S. if, according to GAO, your very
   appointment was illegal?


   WOLF: Well, thanks for the question, Jake. And I agree with you, it is complicated.


   What I will say is, the Homeland Security Act gives the secretary of homeland security discrete and broad


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                  Page 11 of 38
CNN.com - Transcripts                                                                                    8/27/20, 1:01 PM



   discretion, exclusive authority to appoint his or her successor.


   So, Secretary Nielsen, as you mentioned, did that in three different ways. She amended the order of succession.
   She sent out an employee message to over 250,000 employees of the Department of Homeland Security
   indicating that Kevin McAleenan would succeed her. And then she swore in Kevin McAleenan.


   If that's not any clearer about her picking her successor, I'm not sure what is. So, GAO did not look at all three
   of those measures. They only commented on one of those. And, as you can tell, we disagree with what the
   GAO said.


   Again, they have no authority in this area. They have authority to look at the Federal Vacancy Act. That's not
   how we use -- that's not the authority that we use when we appoint our successors at the department. Homeland
   Security Act is.


   And so, again, we vehemently disagree with what the GAO had put out.


   [09:15:02]


   TAPPER: So, it's August 2020. DHS has not had a Senate-confirmed secretary since April 2019. That's more
   than a year.


   One in four of your top positions are acting or vacant. Obviously, this is not how the system was designed to
   work. You're one of the top law enforcement officers in the U.S. Do you want to be confirmed by the Senate? I
   mean, I think you likely would be. It's a Republican Senate.


   WOLF: So, I have been very clear. I have been very clear about this in my confirmation as undersecretary of the
   department.


   I strongly believe that the department needs a confirmed secretary. I will continue to say that. I don't make
   personnel decisions from the White House. The White House Personnel Office does.


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                Page 12 of 38
CNN.com - Transcripts                                                                                      8/27/20, 1:01 PM




   I'll continue to talk with them about filling key leadership vacancies at the department. And we will continue to
   work through that.


   But my mission and what I go to work in every day -- and what I can tell you is, whether we have individuals
   acting, such as myself, and we have several others, that does not impact the mission and the work that the men
   and women at the department do every day to protect the homeland.


   It just doesn't factor into our thinking.


   TAPPER: So, former White House chief strategist Steve Bannon and three others were indicted this week in the
   Southern District of New York for fraud, after prosecutors Bannon and the others raised money for a private
   wall on the Mexican border, but spent hundreds of thousands of dollars on personal expenses, instead of on that
   wall.


   Bannon says -- Bannon pleaded not guilty.


   You reportedly made an unannounced visit to that private border wall last November. You even suggested you
   supported it. You said -- quote -- "I welcome all that want to be part of the solution."


   You were lending your credibility and the credibility of the Department of Homeland Security to what
   prosecutors say is a scam. Do you regret that? Are you embarrassed by it?


   WOLF: No.


   Again, I think you -- I think you hit it on the head, which is, I said and I'll continue to say I welcome all that
   want to be part of the solution. I did not specifically endorse this particular organization or what they are doing.


   TAPPER: But you went there.




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                   Page 13 of 38
CNN.com - Transcripts                                                                                   8/27/20, 1:01 PM



   WOLF: My visit to El Paso at the time -- my visit to El Paso at the time was my first trip to the border as acting
   secretary.


   And I wanted to get a sense of everything that was going on in El Paso. We made several trips to different
   portions of the border wall system, to include that portion. I wanted to understand how a private organization, if
   they did -- if they were going to build this on their own, using their own funding, how it integrated with what
   CBP was doing on the border.


   I talked to an engineer, I believe an engineer on site there. We talked about the cameras, the roads and the other
   systems that they built. And then I went on my way.


   So, again, I will continue to say, we welcome all that want to be a part of the solution on that Southwest border.
   But I did not endorse any particular one group or another.


   TAPPER: Well, you certainly don't welcome the support of scam artists who want to be part of the solution, do
   you?


   WOLF: Absolutely not. Absolutely not.


   And, again, when I said that in November, obviously, none of this had come out, and they were hard at work
   trying to -- trying to help us address some issues along that Southwest border.


   So, absolutely not. I don't have anything to do with the Department of Justice indictment or anything to do with
   that. So, I'm going to let that play out in the courts.


   TAPPER: Right.


   WOLF: But, no, obviously I do not endorse any fraud.


   TAPPER: You know that, subsequently, that group put out a press release saying that you had endorsed their


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                               Page 14 of 38
CNN.com - Transcripts                                                                                  8/27/20, 1:01 PM



   project, right?


   WOLF: Yes.


   And we had asked them to take that down time and time again. And I believe they did take that down, because
   it's not accurate.


   TAPPER: Do you regret going?


   WOLF: I'm sorry? What -- I didn't catch that.


   TAPPER: Do you regret going to visit this part -- I mean, there were questions raised about this organization for
   months and months and months.


   I mean, shouldn't somebody at DHS have vetted this group before sending you there?


   WOLF: Again, I think you have to understand what they are doing in El Paso is right next -- is in the El Paso
   sector.


   Our Border Patrol are over there. They have to patrol that area. I have men and women on that border at that
   particular area where they have built that wall patrolling the border.


   I wanted to go there to understand what my men and women are seeing, any concerns that they had there, and
   then moved on, again, about a 10-minute visit. And it's absolutely appropriate for me to understand what the
   Border Patrol, men and women of the Border Patrol are doing, not only with our infrastructure, but with other
   donated infrastructure and other efforts along that Southwest border.


   TAPPER: We have seen two new Republican nominees for U.S. House seats supporting what's called the
   QAnon movement.




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                              Page 15 of 38
CNN.com - Transcripts                                                                                   8/27/20, 1:01 PM



   QAnon is a deranged conspiracy theory alleging that the U.S. government is secretly run by Satan-worshipping,
   cannibalistic pedophiles.


   The FBI has called QAnon a domestic terror threat. Do you agree with that assessment?


   WOLF: I don't have any reason to believe anything different from the FBI.


   TAPPER: President Trump this week did not condemn QAnon.


   When asked about it, he said: I don't know much about the movement, but he embraced the support from their -
   - from adherents.


   Vice President Pence said: I don't know anything about QAnon, and I dismiss it out of hand.


   [09:20:00]


   Is this something that they should know about, and they should dismiss and actually argue against, do you
   think? WOLF: Again, when I look at all the threats facing the homeland, this


   is not one that rises to a significant level.


   There are many other threats here domestically, as well as overseas, that we're focused on. And we will
   continue to look at those and address those.


   So, I can't comment and not going to comment on every fringe element and fringe group out there. There are
   many. There are very -- there are many.


   TAPPER: Sure.


   WOLF: But we will continue to look at all of those that pose a significant threat to the homeland.


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                               Page 16 of 38
CNN.com - Transcripts                                                                                  8/27/20, 1:01 PM




   TAPPER: But adherents of QAnon have been responsible for kidnapping, for murder, for attempted
   assassinations.


   You condemn them, right?


   WOLF: Right. Absolutely.


   Any individual group that's kidnapping, murdering or doing any number of criminal and illegal attacks
   absolutely is not -- I absolutely condemn.


   TAPPER: This week, we're going to hear a lot at the Republican Convention about violence in the United States
   and what's happening in Portland and in other cities.


   Take a listen to how President Trump described it this week.


   (BEGIN VIDEO CLIP)


   TRUMP: If you want a vision of your life under a Biden presidency, think of the smoldering ruins in
   Minneapolis, the violent anarchy of Portland, the bloodstained sidewalks of Chicago, and imagine the mayhem
   coming to your town and every single town in America.


   (END VIDEO CLIP)


   TAPPER: Now, it's true that homicides in many major cities have increases here, though crime overall has
   generally ticked lower in the United States.


   But, regardless, all of this is happening right now under President Trump's watch. Isn't President Trump, in a
   sense, blaming Biden for his own failures?




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                              Page 17 of 38
CNN.com - Transcripts                                                                                       8/27/20, 1:01 PM



   WOLF: I don't think so, not at all.


   I think what we have seen from another -- a number of metropolitan cities around the city, and including
   Portland, is the direct effect of what we are seeing as an attack on law enforcement, on the defund law
   enforcement, abolish ICE, dismantle DHS, take your descriptive phrase of the day.


   And this is all having a dramatic effect on criminals in these cities. At the heart of it, criminals are violent
   opportunists. They are going to look for an opportunity, and they're going to strike. And you're going to see --
   you're seeing that across the country.


   You're seeing that in Portland. You have local officials, you have a state governor, you have others that are
   fostering an environment in Portland, 90 days straight of violent clashes with law enforcement, assaults, arrests,
   and injuries. And it's got to stop.


   And I think what the president is saying is that, first and foremost, it's state and local law enforcement. That is
   their job. It's the local law enforcement, state law enforcement. Federal law enforcement is like the third
   backup.


   TAPPER: Mm-hmm.


   WOLF: We're here to support you. We're here to step in if you can't do your job. And we're seeing that in a
   number communities around this country.


   TAPPER: So, right now in Portland, in addition to the violent Antifa left-wing individuals, the Proud Boys, a
   violent right-wing group, has shown up. And the clashes there are increasingly violent because of the presence
   of that group as well.


   So, it's not just left-wing groups, though, right? It's all sorts of groups?


   WOLF: Well, Jake, we're just seeing that -- last night or yesterday was the first example of that. So, for 89


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                   Page 18 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM



   straight days, it's been a singular group of anarchists and others that are doing this violence in Portland.


   But, yes, it goes back to my comment of, Portland has fostered an environment that allows violent individuals
   across the spectrum to come into downtown Portland, assault law enforcement, assault federal facilities or local
   facilities, and they do little to nothing about it.


   They do arrests at the end of the day. They do some riot control measures. But they do not step in and cut this
   off, where it should be, and before it even gets started.


   So, there's just -- there's an environment that is very different than what we saw here in D.C. and other places,
   where we step in, and we address the violence before it start to protect those living in these communities.


   There are businesses in downtown Portland that are suffering, because, every night, every single night, there is
   violence and attacks on law enforcement.


   TAPPER: Yes. My only point is, to be clear, this is under President Trump's watch, even though I know you
   disagree with how... WOLF: Yes, but what -- but -- but what I would say is, this is up to state and locals to
   decide this and to address this.


   TAPPER: Yes.


   WOLF: And what we are seeing in certain cities, whether it's Atlanta, Chicago, and others, is, they're working
   with the federal government to do that.


   We don't see that in Portland.


   TAPPER: OK. Acting Secretary...


   WOLF: They're taking it on their own. And we have seen it to be a failure so far.




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                 Page 19 of 38
CNN.com - Transcripts                                                                                   8/27/20, 1:01 PM



   TAPPER: Acting Secretary Wolf, thank you so much for your time today in answering our questions. We really
   appreciate it.


   WOLF: All right. Thank you.


   TAPPER: Coming up: Is Democrats' bill to fund the post office dead on arrival? House Speaker Nancy Pelosi
   will join me next.


   Plus, I can think of at least two members of the Trump family who will not be speaking at the Republican
   Convention. More of those secret recordings of the president's sister.


   Stay with us.


   (COMMERCIAL BREAK)


   [09:29:15]


   TAPPER: Welcome back to STATE OF THE UNION. I'm Jake Tapper.


   Even as President Trump and first lady Melania Trump voted by mail, President Trump is still trying to hammer
   away at the public's trust of the U.S. Postal Service and voting by mail, with the 2020 election about to be in
   their hands.


   The White House already vowing to veto $25 billion in funding for the Postal Service requested by the Postal
   Service Board of Governors passed yesterday in the House, though President Trump said he is open to
   compromise if he -- quote -- "gets what he wants on coronavirus relief."


   Joining me now to discuss, the speaker of the House, Nancy Pelosi.


   Speaker Pelosi, thanks so much for joining us. And happy Women's Suffrage Week. I missed it last week with


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                               Page 20 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM



   you, but thanks so much for being here, the first women speaker of -- woman speaker of the House.


   I want to get to the post office stuff in a second.


   [09:30:01] But, first, I do want to ask you about this breaking story, this remarkable audio of President Trump's
   sister, former Judge Maryanne Trump Barry. She calls the president cruel. She says he has no principles. She
   says Donald is out for Donald.


   It was secretly recorded by President Trump's niece Mary, who has made her opinion of her uncle clear in a
   book she wrote about him.


   What's your reaction to hearing that kind of stark criticism coming from the president's own sister?


   REP. NANCY PELOSI (D-CA): Well, it's heartbreaking to think that a family member of the president of the
   United States would have that view of him.


   The president is calling everything a hoax. He calls the virus a hoax for a while. He's called the Russian
   interference in our elections a hoax. He calls everything a hoax, which is just a projection of what he is, a hoax.
   And this is just further evidence of his inauthenticity and his lack of integrity, a hoax.


   TAPPER: As you know, the White House has already rejected this $25 billion in this Postal Service bill
   approved by the House yesterday.


   In a tweet, White House Chief of Staff Mark Meadows tied it to the stalled coronavirus negotiations on the Hill.
   He wrote -- quote -- "If you really want to help Americans, how about passing relief for small businesses and
   unemployment assistance, along with postal funding? We agree on these. There's no reason not to deliver relief
   for Americans right now" -- unquote.


   And I know you called his list very deficient. But there are some areas of common ground between Democrats
   and Republicans. If you're willing to vote on a solo post office bill, why not reach a deal on some of these other


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                 Page 21 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM



   issues where there is agreement? Surely, passing something to provide relief for struggling Americans is better
   than nothing.


   PELOSI: Appreciate your question.


   What he put forth was bare leaves. He didn't mention the fact that millions of children in our country are food-
   insecure, that millions of people on the verge of eviction, that he did nothing to address the actual coronavirus,
   from testing, tracing, treatment, et cetera, that they are ignoring the needs of state and local government.


   And all of this comes down to the education of our children. They don't want to do enough for that. And what
   they want to do is not the right path.


   So, again, he's putting out that to say -- and, by the way, what the president has said, if you give me this, I'm not
   doing anything else.


   We cannot accept that, not when kids are hungry, kids want to go to school, people need housing. The list goes
   on. Of course, they don't want to do anything about the election, the $25 billion that would go to the Postal
   Service.


   And that's not about the elections only. It's about the coronavirus. It's about the nearly 100 percent of the
   prescriptions that go through the mail from VA for our veterans are affected by this and delayed by the actions
   of the Postal Service.


   So, this is an emergency immediately. And it's something that should be bipartisan. And it was yesterday. The
   public is demanding action on this now. I can't see how the Senate can avoid it, unless they do so to their peril.


   TAPPER: Well...


   PELOSI: But don't be misled by bare crumbs -- and I don't say crumbs, but the bare leaves that this
   administration wants to put out.


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                 Page 22 of 38
CNN.com - Transcripts                                                                                      8/27/20, 1:01 PM




   All of the president wants is this one thing. He wants his name on a letter to go out with a check in it. And he
   doesn't care about the rest of it, about the coronavirus funding, about the state and local, which really fund our
   schools.


   TAPPER: Right.


   So, a couple things. First, I think the White House is signaling that they'd be willing to go along with $10
   billion in post office funding. I know that's less than the $25 billion you passed last night, but that's something.


   And, also, you say that House Democrats are on the same page with regards to the coronavirus negotiations.


   PELOSI: Yes.


   TAPPER: But almost half of the Democratic Caucus signed a letter this week calling on you to pass a stand-
   alone unemployment insurance bill.


   And a number of the most vulnerable Democrats are urging you to restart negotiations. In a letter, they wrote --
   quote -- "The reality is that only bipartisan solutions will deliver much-needed support. And that requires
   principled comprise by both parties. We must keep negotiating, no matter how difficult. Inaction is not an
   option."


   How much longer do you think your caucus is going to stand together on this if a stalemate continues?


   PELOSI: My caucus is standing together on this.


   I invite any ideas that they have. I welcome them. And there are a number of letters for one aspect or another.
   And I welcome that.


   But they want -- of course, we all want the negotiations to continue, but not just what the administration wants,


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                  Page 23 of 38
CNN.com - Transcripts                                                                                    8/27/20, 1:01 PM



   but what the country needs.


   Today marks the 100th day since we passed the HEROES Act, so-called, to support our health care workers,
   our teachers, our first responders, our transportation, our sanitation, our food workers.


   And the White House says -- what they say to us is, why should one state help another state that may have
   needs? Well, we welcome them to the United States of America.


   [09:35:03]


   It has a strategic plan to crush the virus, which they have ignored. Since we passed our bill, over four million
   more people have been added to the infection list because they paused.


   But over 70,000 -- what -- over 80,000 more people have died because they paused. Could we have saved all of
   those lives and those diagnoses? Not all, but many.


   So, again, when we go to putting money into people's pockets, as the president wants to do with that letter, we
   have to do so, not in a bread and circuses way, I'm going to give you this, but I'm not giving you anything else.


   This is like ancient Rome. Trump fiddles while Rome burns, while America burns, and Trump gives bread and
   circuses, without the bread.


   So, we will see the circus this week with his convention, well- introduced by the words of his own family as to
   his lack of character and integrity.


   TAPPER: There's been a lot of talk about President Trump trying to undermine the legitimacy of the November
   elections.


   PELOSI: Yes.




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                Page 24 of 38
CNN.com - Transcripts                                                                                      8/27/20, 1:01 PM



   TAPPER: A lot of Democrats talking about that.


   But I have to say, at the Democratic Convention, Hillary Clinton said Americans can't let the president -- quote
   -- "sneak or steal his way to victory." Former President Obama warned, "Don't let them take away your
   democracy."


   If President Trump wins reelection in November, do you think Democrats will accept it as legitimate? Will you
   accept it as legitimate?


   PELOSI: Of course, if it -- of course.


   But that doesn't mean that we will not shout out against his initiatives, whether it's to tie up the Postal Service,
   so that we will not have the opportunity for people to vote by mail, not having to choose between their health
   and their vote.


   It doesn't mean that we ignore the Russian interference into our election. And they try to cloak it by saying,
   well, we look at many countries.


   No, the Russians 24/7 are interfering into our election. The president welcomes it. So, again, it isn't a question
   of accepting the result. The question


   is, is making sure the public knows that they must vote, they must have a plan to vote, they must vote early,
   because their playbook is one that has all kinds of obstacles to participation in our country.


   And it's so sad to see Republicans marching to this drummer. They're going to have, as I have said over and
   over, major doggy doo on their shoes for a long time to come, because they're complicit in his undermining the
   integrity of our election.


   TAPPER: Yes.




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                  Page 25 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM



   PELOSI: But you know what? Ignore it.


   Let me just say this, Jake. It's really important, because he's doing this so that people won't vote. He's saying,
   it's no use voting because it won't count as cast, you might as well not vote.


   TAPPER: Mm-hmm.


   PELOSI: The best thing all the time is to ignore what he has to say, because it has no association with fact,
   validity, or truth.


   TAPPER: Yes.


   PELOSI: And what we have to do is -- he may have his bully pulpit, but we have the American people, and we
   will make sure they turn out to vote.


   TAPPER: Madam Speaker, you decided to endorse in the Massachusetts Senate primary race.


   PELOSI: Yes.


   TAPPER: You are backing Congressman Joe Kennedy over your longtime colleague Senator Ed Markey.


   Progressives are now accusing you of hypocrisy. They say the Democratic leadership has opposed primary
   challenges to House incumbents, but now you're backing a primary challenge to a Senate incumbent.


   AOC tweeted -- quote -- "No one gets to complain about primary challenges again."


   How do you respond to the charge this is a double standard?


   PELOSI: Well, this -- well, thank you for giving me the opportunity to clarify that, because that isn't the fact.




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                 Page 26 of 38
CNN.com - Transcripts                                                                                    8/27/20, 1:01 PM



   People can support whoever they want. And our members do. But I support my members. And I have
   consistently, proudly supported my members in their reelections -- and that's been consistent -- against any
   other people who are running against them. They can run against them, and members can support them. But I
   support my members.


   And I am so proud of Joe Kennedy. Thank you for asking me about it.


   He really was instrumental in helping us win the House in 2018, which has made a significant difference in how
   we point out the -- what the administration is doing. So, he's been a valued member.


   He's a -- he's brilliant. He's gentle. He's kind. He gives credit to other people. He has courage. He has courage.
   And I'm so proud to support him. So, I thank you for asking me about that.


   So, it isn't about -- members can support whoever they want. And I support my members when they run for
   reelection and when they run for other office.


   TAPPER: All right, Speaker Pelosi, always good to see you. Thank you so much for your time today.


   PELOSI: Thank you. Good morning.


   TAPPER: We will do it live.


   How President Trump plans to counter Joe Biden and the DNC. Spoiler alert: lots of Trump.


   Plus, reaction to the new Trump audio from somebody who knows him pretty well. Anthony Scaramucci,
   former Trump White House communications director, joins me next.


   (COMMERCIAL BREAK)


   [09:44:22]


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                Page 27 of 38
CNN.com - Transcripts                                                                                  8/27/20, 1:01 PM




   TAPPER: Welcome back to STATE OF THE UNION. I'm Jake Tapper.


   President Trump is vowing to throw a Republican Convention this week that looks totally different from the
   celebration for Joe Biden last week, and his solution may be more of himself.


   Joining me now, former White House Communications Director Anthony Scaramucci.


   Good to see you again, Anthony.


   ANTHONY SCARAMUCCI, FORMER WHITE HOUSE COMMUNICATIONS DIRECTOR: Good morning.


   TAPPER: As you know, President Trump's niece Mary Trump secretly recorded Trump's sister, Judge Barry,
   talking about the president in extremely negative terms.


   I just want to play a quick clip from you -- for you from the audio, which was first obtained by "The
   Washington Post."


   (BEGIN AUDIO CLIP)


   BARRY: This goddamn tweet and the lying, oh, my God. I'm talking too freely, but you know. It is the change
   of stories, the lack of preparation, the lying, the holy (EXPLETIVE DELETED).


   (END AUDIO CLIP)


   [09:45:08]


   TAPPER: The president's sister, Judge Barry, also said -- quote -- "Donald's out for Donald, period."


   What do you make of hearing something like that coming from his own sister with whom he is close?


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                Page 28 of 38
CNN.com - Transcripts                                                                                    8/27/20, 1:01 PM




   SCARAMUCCI: Well, listen, I think there is anxiety in that family related to what he's doing and what he's
   perpetrating on the nation and the world.


   And so they're expressing that anxiety. And Mary Trump has done a service to the electorate by at least
   explaining in a clinical way the manifestation of the president's personality and why we're in such a bad state.


   He can't manage things. He only cares about himself. He will be on stage for four days in the upcoming
   convention. It's a one-man Broadway show running the presidency.


   And there are Cabinet officials I'm close to that came to me in October in my office at SkyBridge said that the
   guy can't manage anything. God forbid we go into a crisis, Jake, where the executive branch will be
   immobilized.


   I thought it was going to be the Soleimani strike in January, which seems like it's 100 years ago.


   TAPPER: Yes.


   SCARAMUCCI: But it ended up being COVID-19.


   Lied about the science. Lied about what we should do. Said he was smarter than the epidemiologists. This is the
   sort of stuff. And then he's got a group of acolytes in the media that are supporting this, which is why he has
   that ardent base.


   And I think his family is very, very worried about this, Jake, and that's why they're speaking out.


   TAPPER: Do you think -- I mean, "The New York Times" is reporting that he's going to speak all four nights of
   the Republican Convention in the 10:00 hour, which is obviously not tradition. Usually, there is like suspense,
   and then, finally, on Thursday, the nominee comes and speaks.




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                Page 29 of 38
CNN.com - Transcripts                                                                                     8/27/20, 1:01 PM



   Is that smart, do you think? I understand that, psychologically, he likes the attention. But, beyond that, he wants
   to win reelection. Is that the right way for him to do it?


   SCARAMUCCI: Well, I don't think it's the right way for him to do it. But, knowing his personality, he thinks
   it's the right way for him to


   do it. He thinks it's all about him, him all the time. The classic narcissism is to annihilate everybody around you
   and then show everybody that you can do it all alone, you can do it by yourself.


   That's why his campaign is having a hard time with him. That's why the executive branch is having a hard time
   with him. That's a classic move. It's all about me and watch me. I'm going to win this without your help.


   And so I'm sure he was advised by some smart, somewhat courageous people inside the campaign not to do
   that. That level of saturation is beyond ridiculous.


   But, listen, he's got his family members up there speaking. You know the traditional Republicans and sort of the
   luminaries in the Republican Party have bowed out of this thing. I just really wish those people would speak up
   more, and -- because, listen, Steve Bannon was right about this, Jake.


   Three to 5 percent of the Republicans off the grid, either not voting or voting for Vice President Biden, it's over.
   And then we can put a nail in the coffin of Trumpism, all the demagoguery associated with Trumpism, and we
   can move forward to heal and unify the country.


   TAPPER: So, you're part of that 3 to 5 percent of Republicans that are voting for Joe Biden.


   The Trump campaign is arguing that some people at the Democratic Convention pushed very, very progressive
   ideas and policies, defunding the police, abolishing ice. Bernie Sanders said that many ideas that were
   considered radical a few years ago are now mainstream.


   Are you afraid, as somebody who wants Biden to win, that the Trump campaign is going to be able to tar Joe


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                 Page 30 of 38
CNN.com - Transcripts                                                                                       8/27/20, 1:01 PM



   Biden with the more progressive ideas that could alienate people like you?


   SCARAMUCCI: Well, yes, no question.


   I think that that's ultimately the president's strategy. This is a great culture war in the United States. And so
   that's what the president's going to try to do. He's going to swing the pendulum completely to the left. He's
   going to try to radicalize the vice president. That's why he uses the puppet language and all of that sort of stuff.


   But I think the vice president, with the help of Representative Clyburn, et cetera, has done a great job of going
   to the center, tacking to the center. And even the people that are on his left recognize that he needs to do that to
   win the election.


   Remember, it's a -- 5 to 15 percent of the people, Jake, that are going to be in play here. And so we have to
   make sure that the vice president tacks to his center. I understand what the president is going to do, because we
   are in a great culture war. But you got to think about what the president does to people. He wants


   to divide people, cares less about the unity of the country, and more about his political survival.


   [09:50:00]


   TAPPER: You mentioned Bannon a second ago, the former White House chief strategist.


   He was arrested after prosecutors say he used an online crowdfunding campaign called We Build the Wall to
   cover personal expenses, along with three others. Bannon says he's not guilty.


   As somebody who knows Steve Bannon, what did you make of the arrest? Were you surprised?


   SCARAMUCCI: Well, listen, I was surprised by the arrest.


   I'm not surprised by the nefarious behavior or the malevolence of it or taking advantage of people. I do want to


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                   Page 31 of 38
CNN.com - Transcripts                                                                                      8/27/20, 1:01 PM



   point out that he is innocent until proven guilty.


   One of the things we have to do in a post-Trump world, Jake, is restore confidence in the institutions of our
   society and law and order. The great irony, the president tweets out law and order, but he's probably the least
   lawless person ever to hold that office.


   And so I want to say that Steve Bannon is innocent until he -- they convict him, so innocent for now.


   But I'm not surprised by this. I thought Steve Bannon was a bad guy. I have said it publicly. And I think there
   will be more ruing for Steve Bannon over the several years.


   TAPPER: Are you expecting any big surprises this week at the Republican Convention? You were there four
   years ago, I think.


   SCARAMUCCI: No, listen, I was on the floor of the convention. Obviously, I supported the president.


   I did not think that it was going to go in the direction that it's gone in. There are many people in that party, Jake,
   that did not think that it was going to go in this direction, but they have lacked courage to speak out against this.


   Trust me, these guys -- it's sort of a parabola. They start out disliking him...


   TAPPER: Yes.


   SCARAMUCCI: ... whether it's Senator Graham. Representative McCarthy said that he was on Putin's payroll.


   TAPPER: OK.


   SCARAMUCCI: Then they are forced to hold their nose to like him. TAPPER: I got to...


   SCARAMUCCI: They're at the top of the parabola right now.


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                  Page 32 of 38
CNN.com - Transcripts                                                                                  8/27/20, 1:01 PM




   TAPPER: Anthony Scaramucci...


   SCARAMUCCI: Those guys know the truth, Jake.


   TAPPER: Anthony Scaramucci, thank you so much for your time today.


   SCARAMUCCI: Hey, good to be here. Thank you.


   TAPPER: We appreciate it.


   [09:55:00]


   The Democrats labored mightily this last week to emphasize Joe Biden's vast reservoir of empathy, qualities
   attested to by Democrats and Republicans, celebrities, and ordinary citizens alike.


   Perhaps no one testimony was more moving however than that offered by 13-year-old Brayden Harrington, a
   stutterer whom, Biden, who also battles that affliction, has taken the time to help.


   (BEGIN CLIP)


   BRAYDEN HARRINGTON, 13-YEAR-OLD BOY BIDEN MET IN NEW HAMPSHIRE: It was really
   amazing to hear that someone like me became vice president.


   (END CLIP)


   TAPPER: Roughly 3 million Americans battle stutters. And whether or not you're going to vote for Joe Biden
   it's empirically a positive thing that his rise has given so many of our fellow Americans confidence and
   inspiration, as opposed to how President Trump talks about the neurological problem, if he can use it to attack
   Joe Biden.


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                              Page 33 of 38
CNN.com - Transcripts                                                                                   8/27/20, 1:01 PM




   (BEGIN CLIP)


   DONALD TRUMP, PRESIDENT OF THE UNITED STATES: Biden is angry. Everything is anger. Jesus (ph).
   (Inaudible). And that's what happens when you can't get the words out.


   (END CLIP)


   TAPPER: That callousness, that cruelty even, as characterized by the president's sister in secret recordings, is
   an affliction not uncommon in the Trump team. Here's the president's daughter-in-law.


   (BEGIN CLIP)


   LARA TRUMP, PRESIDENT TRUMP'S DAUGHTER-IN-LAW: Every time he comes on stage or they turn to
   him, I'm like Joe can you get it out, let's get the words out, Joe. You kind of feel bad for him.


   (END CLIP) TAPPER: This recalls, in many ways, when candidate Trump mocked journalist Serge Kovaleski
   who has a challenge of his own.


   (BEGIN CLIP)


   TRUMP: Now the poor guy -- you ought to see this guy, I don't know what I said. I don't remember.


   (END CLIP)


   TAPPER: The president's lack of decency, his lack of humanity, seems to inspire our fellow Americans who
   battle that affliction. The propensity toward cruelty.


   This week the ranks of Republican Congressional nominees who are bigots and conspiracy theorists grew with
   the victory in Florida in the district that contains Mar-a-Lago of Laura Loomer.


http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                               Page 34 of 38
CNN.com - Transcripts                                                                                8/27/20, 1:01 PM




   Loomer, a self-described Islamophobe, is so obnoxious she's been banned by Facebook, Instagram, and Twitter
   after she tweeted in 2018 that quote, someone needs to create a non-Islamic form of Uber or Lyft because I
   never want to support another Islamic immigrant driver, unquote. Uber and Lyft banned her.


   After the Parkland massacre at Stoneman Douglas High School, Loomer accused students who were speaking
   out against gun violence of quote, reading a screen or notes someone else wrote for them.


   In July 2017, Loomer actually celebrated the news that more than 2,000 migrants had died crossing the
   Mediterranean, saying quote, good, here's to 2,000 more.


   Now, you might think anyone, not to mention the President of the United States of America, would condemn
   someone like this. Instead President Trump tweeted, great going Laura. You have a great chance against a
   Pelosi puppet.


   Now, why would the president support an open bigot and conspiracy theorist? Perhaps for the same reason that
   this week he expressed support for those who subscribe to the deranged beliefs of the QAnon conspiracy theory
   that a cabal of Satan worshiping, cannibalistic pedophiles run the government.


   (BEGIN CLIP)


   TRUMP: I don't know much about the movement other than I understand they like me very much, which I
   appreciate.


   (END CLIP)


   TAPPER: This isn't a joke. Those inspired by this QAnon nonsense have actually killed people, kidnapped
   people. They've been arrested on their ways to commit other acts of mayhem. The FBI considers QAnon a
   potential domestic terror threat.




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                            Page 35 of 38
CNN.com - Transcripts                                                                                        8/27/20, 1:01 PM



   So why would the president express support for Loomer or for adherence of QAnon while mocking those who
   have disabilities? Well, one theory is that the president's view of the world is entirely through this lens of
   whether or not you support him, hence his reluctance to condemn people who support him and who subscribe to
   heinous beliefs. There's a long list of them.


   And his apparent lack of empathy for people who oppose him, no matter what challenges they may face -- be
   they disabilities or a stutter or the loss of a loved one in combat or whatever.


   Now empathy and decency are of course not the only measures by which one makes a decision about an
   election. There is policy and acuity, feelings of safety and security, a host of other factors. But it is pretty clear
   there's a profound empathy and decency gap between President Trump and Joe Biden.


   And what's important to keep in mind at this point in our nation's history, a politician bereft of empathy and
   decency, that's someone by definition who is willing to literally do anything, to sink to any depth to win.


   Thanks for spending your Sunday morning with us. The news continues next.




                                                                    Search CNN...                                  !




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                                    Page 36 of 38
CNN.com - Transcripts                                                                                8/27/20, 1:01 PM




     US                                  World                                   Business
     Crime + Justice                     Africa                                  Markets
                                                              2020 Election
     Energy + Environment                Americas                                Tech
                                                              Donald Trump
     Extreme Weather                     Asia                                    Media
                                                              Supreme Court
     Space + Science                     Australia                               Success
                                                              Congress
                                         China                                   Perspectives
                                                              Facts First
                                         Europe                                  Video
                                         Middle East
                                         India
                                         UK


     Opinion                                                                     Tech
     Political Op-Eds                                                            Innovate
                                         Food                 Stars
     Social Commentary                                                           Gadget
                                         Fitness              Screen
                                                                                 Foreseeable Future
                                         Wellness             Binge
                                                                                 Mission: Ahead
                                         Parenting            Culture
                                                                                 Upstarts
                                         Live Longer          Media
                                                                                 Business Evolved
                                                                                 Work Transformed
                                                                                 Innovative Cities


                                                                                 Video
                                                                                 Live TV
     Arts                                Destinations         Pro Football
                                                                                 Digital Studios
     Design                              Food & Drink         College Football
                                                                                 CNN Films
     Fashion                             Stay                 Basketball
                                                                                 HLN
     Architecture                        News                 Baseball
                                                                                 TV Schedule
     Luxury                              Videos               Soccer
                                                                                 TV Shows A-Z
     Video                                                    Olympics
                                                                                 CNNVR




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                            Page 37 of 38
CNN.com - Transcripts                                                                           8/27/20, 1:01 PM




     Coupons                             More…
     CNN Underscored                     Photos
     -Explore                            Longform
     -Wellness                           Investigations
     -Gadgets                            CNN proﬁles
     -Lifestyle                          CNN Leadership
     CNN Store                           CNN Newsletters
                                         Work for CNN




     "         U.S. Edition +


     © 2020 Cable News Network. Turner Broadcasting System, Inc. All Rights Reserved.
     CNN Sans ™ & © 2016 Cable News Network.

     Terms of Use | Privacy Policy | Accessibility & CC | AdChoices | About us | CNN Studio Tours |
     CNN Store | Newsletters | Transcripts | License Footage | CNN Newsource




http://transcripts.cnn.com/TRANSCRIPTS/2008/23/sotu.01.html                                       Page 38 of 38
